Execution Copy

Series I Preferred Stock PURCHASE AGREEMENT

This Series I Preferred Stock Purchase Agreement (this "Agreement"), is made and
entered into as of May 17, 2002, by and among Exabyte Corporation, a Delaware
corporation (the "Company"), and the purchasers listed on Schedule A attached
hereto (collectively, the "Purchasers" and individually, a "Purchaser").

1.     Authorization of Sale of the Shares

Subject to the terms and conditions of this Agreement, the Company has
authorized the sale of up to 10,000,000 shares (the "Shares") of Series I
Preferred Stock, par value $.001 per share (the "Series I Preferred Stock"), of
the Company. The Series I Preferred Stock shall have the terms and conditions
set forth in the Certificate of Designations attached hereto as Exhibit A (the
"Certificate of Designations").

2.      Agreement to Sell and Purchase the Shares

     2.1     Purchase and Sale

Subject to the terms and conditions of this Agreement, each Purchaser severally
agrees to purchase, and the Company agrees to sell and issue to each Purchaser,
(x) at the Initial Closing (as defined below), that number of Shares set forth
opposite such Purchaser's name on Schedule A attached hereto under the caption
"Initial Closing", and (y) at the Subsequent Closing (as defined below), that
number of Shares set forth opposite such Purchaser's name on Schedule A under
the caption "Subsequent Closing".

     2.2     Purchase Price; Price Protection

The purchase price of each Share shall be $1.00 in cash; provided, however, that
Meritage Private Equity Fund, L.P. ("Meritage") shall be entitled to offset the
unpaid principal amount and accrued interest on its outstanding $1.0 million
bridge loan to the Company against the purchase price for the Shares to be
acquired by it and its affiliates at the Subsequent Closing. In the event that,
during the period beginning on the date of this Agreement and ending 270 days
after the Initial Closing Date (as defined below), the Company shall sell or
issue or enter into an agreement to sell or issue (i) shares of the Company's
Common Stock, $.001 par value per share (the "Common Stock"), at a price per
share that is less than the then-effective conversion price of the Series I
Preferred Stock determined pursuant to the Certificate of Designations (the
"Conversion Price"), or (ii) options, warrants or any other securities that can
be converted into, or otherwise exchanged or exercised for, shares of Common
Stock at a conversion, exchange or exercise price per share that is less than
the Conversion Price (other than (a) pursuant to employee stock options issued
under plans adopted by the Company's board of directors with exercise prices
equal to or greater than the fair market value of the Common Stock on the date
of grant, or (b) pursuant to the Company's existing employee stock purchase plan
approved by the Company's board of directors prior to the date hereof) (each a
"Dilutive Issuance"), then the Company shall, within ten (10) business days
after each such Dilutive Issuance, either (x) pay to each Purchaser a cash
amount equal to the number of shares of Common Stock issuable upon conversion of
the Shares held by such Purchaser multiplied by the difference between the
Conversion Price and the effective price per share of Common Stock reflected in
such Dilutive Issuance, or (y) with respect to any Dilutive Issuance occurring
after the Subsequent Closing, at the option of such Purchaser, permit such
Purchaser to exchange its Shares for the securities issued in such Dilutive
Issuance at the purchase price reflected in such Dilutive Issuance, with each
Share valued at $1.00 plus accrued dividends for such purpose. For purposes of
this Section 2.2, the "effective price per share of Common Stock" reflected in a
Dilutive Issuance of options or warrants shall take into account the
consideration received by the Company upon issuance of such options or warrants
plus the additional consideration, if any, payable upon exercise thereof. The
value of any non-cash consideration shall be determined in good faith by the
Company's board of directors.

     2.3     Issuance of Warrants

Upon any redemption or other involuntary retirement of Shares by the Company
(other than pursuant to a conversion of Shares or a reclassification or exchange
of Shares for other securities that preserve in all respects the benefits of the
conversion rights of the Shares), the Company agrees to issue to the former
holder of the Shares so redeemed, for no additional consideration, warrants in
the form of Exhibit B hereto (the "Warrants") representing the right to acquire,
at a per-share exercise price equal to the Conversion Price in effect on the
date of such redemption, a number of shares of Common Stock equal to the number
of shares of Common Stock issuable upon conversion of the Shares so redeemed
immediately prior to such redemption (the "Warrant Stock").

     2.4     Limitation Relating to Conversions

The Purchasers acknowledge that Section 6(g) of the Certificate of Designations
contains a limitation on conversion of the Shares providing that in no event
shall the number of shares of Common Stock issued upon the conversion of Series
I Preferred Stock be equal to or greater than 20% of the outstanding number of
shares of Common Stock or 20% of the combined voting power of the Company, in
each case determined as of the Original Series I Issue Date (as defined), until
the Company has received stockholder approval for the issuance of Common Stock
upon the conversion of Series I Preferred Stock in excess of such limitations.
Such limitations are to be determined after subtraction of a total of 118,609
shares of Common Stock issuable pursuant to warrants issued to Meritage in
connection with the bridge loan referred to above and to a third party as an
introduction fee regarding one of the Purchasers, and shall be adjusted for any
stock splits, stock dividends or similar transactions affecting the Common Stock
after the Original Series I Issue Date. The Purchasers hereby agree that the
Company shall not be obligated to issue shares of Common Stock upon the
conversion of Shares in excess of such limitations, and that such limitations
shall be binding upon any transferees of the Shares. These limitations shall
cease to be effective upon approval by the Company's stockholders of the
issuance of Common Stock in connection with the Subsequent Closing.

3.      Delivery of the Shares

     3.1     Initial Closing

The initial purchase and sale of the Shares (the "Initial Closing") shall occur
at the executive offices of the Company at 9:00 a.m. (local time) on the date of
this Agreement or at such other time and date as may be agreed by the parties
(the "Initial Closing Date").

     3.2     Subsequent Closing

The purchase and sale of the balance of the Shares to be acquired by the
Purchasers (the "Subsequent Closing") shall occur at 9:00 a.m. (local time) on
the third business day following the receipt of stockholder approval of the
transactions contemplated by this Agreement or such other time and date as may
be agreed by the parties (the "Subsequent Closing Date").

     3.3     Closing Deliveries

At each Closing, the Company shall authorize its transfer agent (the "Transfer
Agent") to issue to each Purchaser one or more stock certificates registered in
the name of such Purchaser, or in such nominee name(s) as designated by such
Purchaser in writing, representing the number of Shares purchased by such
Purchaser at such Closing pursuant to Section 2 above and bearing an appropriate
legend referring to the fact that the Shares were sold in reliance upon the
exemption from registration provided by Section 4(2) of the Securities Act of
1933, as amended (the "Securities Act"), and Rule 506 under the Securities Act.
The Company will deliver such certificate(s) (the "Certificates") against
delivery of payment for such Shares by the Purchasers. Prior to the Purchasers'
delivery of payment for the Shares, the Company will deliver via facsimile a
copy of the Certificates to be delivered at such Closing to the Purchasers (at
their fax numbers indicated on the signature pages attached hereto).

     3.4     Closing Conditions

     (a)

     The Company's obligation to complete the purchase and sale of the Shares at
the Initial Closing or the Subsequent Closing shall be subject to the following
conditions, any one or more of which may be waived by the Company:



          (i)      

receipt by the Company from stockholders holding rights to require the Company
to register the sale of any securities owned by such holder in the Registration
Statement (as defined below) of waivers of such rights (including the waiver of
any notice requirements related to such rights);



          (ii)      

receipt by the Company of same-day funds in the full amount of the purchase
price for the Shares being purchased at such Closing under this Agreement; and



          (iii)      

the accuracy in all material respects of the representations and warranties made
by the Purchasers and the fulfillment in all material respects of those
undertakings of the Purchasers to be fulfilled on or before such Closing; and



          (iv)      

with respect to the Subsequent Closing only, the Company shall have received the
approval of its stockholders of the transactions contemplated by this Agreement
at a special meeting of its stockholders duly called for such purpose.



     (b)      

The Purchasers' obligations to accept delivery of such stock certificates and to
pay for the Shares evidenced by the certificates at the Initial Closing or the
Subsequent Closing (except as otherwise indicated below) shall be subject to the
following conditions, any one or more of which may be waived by a Purchaser with
respect to such Purchaser's obligation:



          (i)      

the representations and warranties made by the Company in this Agreement shall
be accurate in all material respects (except to the extent any representation
and warranty is already qualified by materiality, in which case it shall be true
and correct in all respects) and the undertakings of the Company to be fulfilled
on or prior to such Closing shall have been fulfilled in all material respects;



          (ii)      

the Company shall have delivered to the Purchasers a certificate executed by the
chairman of the board or president and the chief financial or accounting officer
of the Company, dated as of the date of such closing, in form and substance
reasonably satisfactory to the Purchasers, to the effect that the
representations and warranties of the Company set forth in Section 4 hereof are
true and correct in all material respects as of the date of this Agreement and
as of the date of such closing, and that the Company has complied with all the
agreements and satisfied all the conditions in this Agreement on its part to be
performed or satisfied on or before such Closing; and



          (iii)      

the Company shall have delivered to Purchasers a legal opinion in substantially
the form attached hereto as Exhibit C.



          (iv)      

each other Purchaser shall have purchased the Shares to be acquired by it at
such Closing.



          (v)      

with respect to the Subsequent Closing only, the Company shall have entered into
a new revolving credit facility to replace its existing facility with Congress
Financial.



          (vi)      

with respect to the Subsequent Closing only, the Company shall have received the
approval of its stockholders of the transactions contemplated by this Agreement
at a special meeting of its stockholders duly called for such purpose.



          (vii)      

with respect to the Subsequent Closing only, the Company's board of directors
shall have elected a designee of Meritage Private Equity Fund, L.P. to fill the
existing vacancy on the board.



     3.5     Additional Issuances of Series I Preferred

The Company shall have the right, at any time up to the 120-day anniversary of
the Initial Closing, to issue all or any portion of the balance of the
authorized shares of Series I Preferred Stock that are not issued pursuant to
this Agreement at one or more closings at the discretion of the Company's board
of directors; provided, however, that (x) such additional issuances shall be on
terms no less favorable to the Company than those set forth herein, (y) such
issuances shall be effected pursuant to a purchase agreement substantially
identical to this Agreement (and in any event to include without modification
the provisions set forth in Section 5.4 hereof), and (z) any new investors shall
be reasonably satisfactory to each of the Purchasers.

4.0     Representations, Warranties and Covenants of the Company



Except as set forth on the Schedule of Exceptions attached hereto as Exhibit D,
the Company hereby represents, warrants and covenants to the Purchasers as
follows (which representations, warranties and covenants shall be deemed to
apply, where appropriate, to each subsidiary of the Company):

     4.1     Organization and Qualification

The Company has been duly incorporated and is validly existing as a corporation
in good standing under the laws of the State of Delaware. The Company has the
corporate power and authority to own, lease and operate its properties and to
conduct its business as currently conducted and to enter into and perform its
obligations under this Agreement. The Company is duly qualified as a foreign
corporation to transact business and is in good standing in each jurisdiction in
which such qualification is required, whether by reason of the ownership or
leasing of property or the conduct of business, except where the failure to so
qualify would not, singly or in the aggregate, have a material adverse effect on
the condition, financial or otherwise, or the earnings, assets, business affairs
or business prospects of the Company.

     4.2     Capitalization

     (a)      

As of the date hereof, the authorized capital stock of the Company consists of
100,000,000 shares of Common Stock and 30,000,000 shares of Preferred Stock, of
which 1,500,000 shares have been designated as Series G Preferred Stock,
9,650,000 shares have been designated as Series H Preferred Stock and 10,000,000
shares have been designated as Series I Preferred Stock.



     (b)      

As of May 10, 2002, the issued and outstanding capital stock of the Company
consisted of 33,366,576 shares of Common Stock, 1,500,000 shares of Series G
Preferred Stock and 9,650,000 shares of Series H Preferred Stock. The shares of
issued and outstanding capital stock of the Company have been duly authorized
and validly issued, are fully paid and nonassessable and have not been issued in
violation of or are not otherwise subject to any preemptive or other similar
rights.



      (c)      

The Company has reserved 2,058,000 shares of Common Stock for issuance upon
conversion of the Series G Preferred Stock, 9,650,000 shares of Common Stock for
issuance upon conversion of the Series H Preferred Stock, 14,754,850 shares of
Common Stock for issuance upon the exercise of stock options granted or
available for future grant under the Company's stock option plans, and 100,000
shares of Common Stock for issuance upon the exercise of outstanding warrants to
purchase Common Stock.



With the exception of the foregoing, there are no outstanding subscriptions,
options, warrants, convertible or exchangeable securities or other rights
granted to or by the Company to purchase shares of Common Stock or other
securities of the Company and there are no commitments, plans or arrangements to
issue any shares of Common Stock or any security convertible into or
exchangeable for Common Stock.

     4.3     Issuance, Sale and Delivery of the Shares

     (a)      

The Shares have been duly authorized for issuance and sale to the Purchasers
pursuant to this Agreement and, when issued and delivered by the Company
pursuant to this Agreement against payment of the consideration set forth in
this Agreement, will be validly issued and fully paid and nonassessable and free
and clear of all pledges, liens and encumbrances. The shares of Common Stock
issuable upon conversion of the Shares (the "Conversion Stock") have been duly
authorized and reserved for issuance and, when issued by the Company upon
conversion of the Shares, will be validly issued and fully paid and
nonassessable and free and clear of all pledges, liens and encumbrances. The
certificates evidencing the Shares are in due and proper form under Delaware
law. The Warrants and the Warrant Stock have been duly authorized for issuance.
When issued in accordance with this Agreement, the Warrants will be valid and
binding obligations of the Company enforceable in accordance with their terms.
The Warrant Stock has been duly reserved for issuance and, when issued upon
exercise of the Warrants, the Warrant Stock will be validly issued and fully
paid and nonassessable and free and clear of all pledges, liens and
encumbrances.



     (b)      

The issuance of the Shares, the Conversion Stock, the Warrants and the Warrant
Stock is not subject to preemptive or other similar rights. No further approval
or authority of the shareholders or the Board of Directors of the Company will
be required for the issuance and sale of the Shares to be sold by the Company as
contemplated in this Agreement or the issuance of the Conversion Stock, the
Warrants or the Warrant Stock.



     (c)      

Subject to the accuracy of the Purchasers' representations and warranties in
Section 5 of this Agreement, the offer, sale, and issuance of the Shares, the
Warrants, the Conversion Stock and the Warrant Stock in conformity with the
terms of this Agreement constitute transactions exempt from the registration
requirements of Section 5 of the Securities Act and from the registration or
qualification requirements of the laws of any applicable state or United States
jurisdiction.



     4.4     Financial Statements

The financial statements included (as exhibits or otherwise) in the Company
Documents (as defined below) present fairly the financial position of the
Company as of the dates indicated and the results of their operations for the
periods specified. Except as otherwise stated in such Company Documents, such
financial statements have been prepared in conformity with generally accepted
accounting principles applied on a consistent basis, and any supporting
schedules included with the financial statements present fairly the information
stated in the financial statements. The financial and statistical data set forth
in the Company Documents were prepared on an accounting basis consistent with
such financial statements.

     4.5     No Material Change

Since December 31, 2001,

     (a)      

there has been no material adverse change or any development involving a
prospective material adverse change in or affecting the condition, financial or
otherwise, or in the earnings, assets, business affairs or business prospects of
the Company, whether or not arising in the ordinary course of business;



     (b)      

there have been no transactions entered into by the Company other than those in
the ordinary course of business, which are material with respect to the Company;
and



     (c)      

there has been no dividend or distribution of any kind declared, paid or made by
the Company on any class of its capital stock.



The Company has no material contingent obligations.

     4.6     Environmental

Except as would not, singly or in the aggregate, reasonably be expected to have
a material adverse effect on the condition, financial or otherwise, or the
earnings, assets, business affairs or business prospects of the Company,

     (a)      

the Company is in compliance with all applicable Environmental Laws (as defined
below);



     (b)      

the Company has all permits, authorizations and approvals required under any
applicable Environmental Laws and is in compliance with the requirements of such
permits authorizations and approvals;



     (c)      

there are no pending or, to the best knowledge of the Company, threatened
Environmental Claims (as defined below) against the Company; and



     (d)      

under applicable law, there are no circumstances with respect to any property or
operations of the Company that are reasonably likely to form the basis of an
Environmental Claim against the Company.



For purposes of this Agreement, the following terms shall have the following
meanings: "Environmental Law" means any United States (or other applicable
jurisdiction's) Federal, state, local or municipal statute, law, rule,
regulation, ordinance, code, policy or rule of common law and any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment, relating to the environment, health, safety
or any chemical, material or substance, exposure to which is prohibited, limited
or regulated by any governmental authority. "Environmental Claims" means any and
all administrative, regulatory or judicial actions, suits, demands, demand
letters, claims, liens, notices of noncompliance or violation, investigations or
proceedings relating in any way to any Environmental Law.

     4.7     No Defaults

The Company is not in violation of its certificate of incorporation or bylaws or
in material default in the performance or observance of any obligation,
agreement, covenant or condition contained in any material contract, indenture,
mortgage, loan agreement, deed, trust, note, lease, sublease, voting agreement,
voting trust, or other instrument or material agreement to which the Company is
a party or by which it may be bound, or to which any of the property or assets
of the Company is subject.

     4.8     Labor Matters

No labor dispute with the employees of the Company exists or, to the best
knowledge of the Company, is imminent.

     4.9     No Actions

There is no action, suit or proceeding before or by any court or governmental
agency or body, domestic or foreign, now pending, or, to the knowledge of the
Company, threatened, against or affecting the Company which, singly or in the
aggregate, might result in any material adverse change in the condition,
financial or otherwise, or in the earnings, business affairs or business
prospects of the Company, or which, singly or in the aggregate, might materially
and adversely affect the properties or assets thereof or which might materially
and adversely affect the consummation of this Agreement, nor, to the best
knowledge of the Company, is there any reasonable basis therefor. The Company is
not in default with respect to any judgment, order or decree of any court or
governmental agency or instrumentality which, singly or in the aggregate, would
have a material adverse effect on the assets, properties or business of the
Company.

     4.10     Intellectual Property

     (a)      

The Company, to the best of its knowledge in the course of diligent inquiry,
owns or is licensed to use all patents, patent applications, inventions,
trademarks, trade names, applications for registration of trademarks, service
marks, service mark applications, copyrights, know-how, manufacturing processes,
formulae, trade secrets, licenses and rights in any thereof and any other
intangible property and assets that are material to the business of the Company
as now conducted and as proposed to be conducted (in this Agreement called the
"Proprietary Rights"), or is seeking, or will seek, to obtain rights to use such
Proprietary Rights that are material to the business of the Company as proposed
to be conducted.



     (b)      

The Company does not have actual knowledge of, and the Company has not given or
received any notice of, any pending conflicts with or infringement of the rights
of others with respect to any Proprietary Rights or with respect to any license
of Proprietary Rights which are material to the business of the Company.



     (c)      

No action, suit, arbitration, or legal, administrative or other proceeding, or
investigation is pending, or, to the best knowledge of the Company, threatened,
which involves any Proprietary Rights, nor, to the best knowledge of the
Company, is there any reasonable basis therefor.



     (d)      

The Company is not subject to any judgment, order, writ, injunction or decree of
any court or any Federal, state, local, foreign or other governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, or any arbitrator, and has not entered into or is not a party to any
contract which restricts or impairs the use of any such Proprietary Rights in a
manner which would have a material adverse effect on the Company's use of any of
the Proprietary Rights.



     (e)      

The Company has not received written notice of any pending conflict with or
infringement upon any third-party proprietary rights.



     (f)      

The Company has not entered into any consent, indemnification, forbearance to
sue or settlement agreement with respect to Proprietary Rights other than in the
ordinary course of business. No claims have been asserted by any person with
respect to the validity of the Company's ownership or right to use the
Proprietary Rights and, to the best knowledge of the Company, there is no
reasonable basis for any such claim to be successful.



     (g)      

The Company has complied, in all material respects, with its obligations
relating to the protection of the Proprietary Rights which are material to the
business of the Company used pursuant to licenses.



     (h)      

To the best knowledge of the Company, no person is infringing on or violating
the Proprietary Rights.



     4.11     Permits

The Company possesses and is operating in compliance with all material licenses,
certificates, consents, authorities, approvals and permits from all state,
federal, foreign and other regulatory agencies or bodies necessary to conduct
the businesses now operated by it, and the Company has not received any notice
of proceedings relating to the revocation or modification of any such permit or
any circumstance which would lead it to believe that such proceedings are
reasonably likely which, singly or in the aggregate, if the subject of an
unfavorable decision, ruling or finding, would materially and adversely affect
the condition, financial or otherwise, or the earnings, assets, business affairs
or business prospects of the Company.

     4.12     Due Execution, Delivery and Performance

     (a)      

This Agreement has been duly executed and delivered by the Company and
constitutes a valid and binding obligation of the Company, enforceable against
the Company in accordance with its terms.



     (b)      

The execution, delivery and performance of this Agreement and the consummation
of the transactions contemplated in this Agreement and the fulfillment of the
terms of this Agreement, including the sale, issuance and delivery of the Shares
and the Warrants and the issuance of the Conversion Stock and the Warrant Stock,
(i) have been duly authorized by all necessary corporate action on the part of
the Company, its directors and stockholders; (ii) will not conflict with or
constitute a breach of, or default under, or result in the creation or
imposition of any lien, charge or encumbrance upon any property or assets of the
Company pursuant to, any contract, indenture, mortgage, loan agreement, deed,
trust, note, lease, sublease, voting agreement, voting trust or other instrument
or agreement to which the Company is a party or by which it may be bound, or to
which any of the property or assets of the Company is subject; (iii) will not
trigger anti-dilution rights or other rights to acquire additional equity
securities of the Company; and (iv) will not result in any violation of the
provisions of the articles of incorporation or bylaws of the Company or any
applicable statute, law, rule, regulation, ordinance, decision, directive or
order.



     4.13     Properties

Except as would not, individually or in the aggregate, have a material adverse
effect on the business or financial condition of the Company, the Company has
good and marketable title to its properties, free and clear of all material
security interests, mortgages, pledges, liens, charges, encumbrances and claims
of record. The properties of the Company are, in the aggregate, in good repair
(reasonable wear and tear excepted), and suitable for their respective uses. Any
real property held under lease by the Company is held under valid, subsisting
and enforceable leases with such exceptions as are not material and do not
interfere with the conduct of the business of the Company. The Company owns or
leases all such properties as are necessary to its business or operations as now
conducted.

     4.14     Compliance

The Company has conducted and is conducting its business in compliance with all
applicable Federal, state, local and foreign statutes, laws, rules, regulations,
ordinances, codes, decisions, decrees, directives and orders, except where the
failure to do so would not, singly or in the aggregate, have a material adverse
effect on the condition, financial or otherwise, or on the earnings, assets,
business affairs or business prospects of the Company.

     4.15     Security Measures

The Company takes security measures designed to enable the Company to assert
trade secret protection in its non-patented technology.

     4.16     Contributions

To the best of the Company's knowledge, neither the Company nor any employee or
agent of the Company has made any payment of funds of the Company or received or
retained any funds in violation of any law, rule or regulation.

     4.17     Use of Proceeds; Investment Company

The Company intends to use the proceeds from the sale of the Shares for working
capital and other general corporate purposes. The Company is not now, and after
the sale of the Shares under this Agreement and under all other agreements and
the application of the net proceeds from the sale of the Shares described in the
proceeding sentence will not be, an "investment company" within the meaning of
the Investment Company Act of 1940, as amended.

     4.18     Prior Offerings

To the Company's best knowledge, all offers and sales of capital stock of the
Company before the date of this Agreement were at all relevant times duly
registered or exempt from the registration requirements of the Securities Act
and were duly registered or subject to an available exemption from the
registration requirements of the applicable state securities or Blue Sky laws.

     4.19     Taxes

The Company has filed all material tax returns required to be filed, which
returns are true and correct in all material respects, and the Company is not in
default in the payment of any taxes, including penalties and interest,
assessments, fees and other charges, shown thereon due or otherwise assessed,
other than those being contested in good faith and for which adequate reserves
have been provided or those currently payable without interest which were
payable pursuant to said returns or any assessments with respect thereto.

     4.20     Other Governmental Proceedings

To the Company's knowledge, there are no rulemaking or similar proceedings
before any Federal, state, local or foreign government bodies that involve or
affect the Company, which, if the subject of an action unfavorable to the
Company, could involve a prospective material adverse change in or effect on the
condition, financial or otherwise, or in the earnings, assets, business affairs
or business prospects of the Company.

     4.21     Non-Competition Agreements

To the knowledge of the Company, any full-time employee who has entered into any
non-competition, non-disclosure, confidentiality or other similar agreement with
any party other than the Company is neither in violation of nor is expected to
be in violation of that agreement as a result of the business currently
conducted or expected to be conducted by the Company or such person's
performance of his or her obligations to the Company. The Company has not
received written notice that any consultant or scientific advisor of the Company
is in violation of any non-competition, non-disclosure, confidentiality or
similar agreement.

     4.22     Transfer Taxes

On the Closing Date, all stock transfer or other taxes (other than income taxes)
that are required to be paid in connection with the sale and transfer of the
Shares to be sold to the Purchasers under this Agreement will be, or will have
been, fully paid or provided for by the Company and all laws imposing such taxes
will be or will have been fully complied with.

     4.23     Insurance

The Company maintains insurance of the type and in the amount that the Company
reasonably believes is adequate for its business, including, but not limited to,
insurance covering all real and personal property owned or leased by the Company
against theft, damage, destruction, acts of vandalism and all other risks
customarily insured against by similarly situated companies, all of which
insurance is in full force and effect.

     4.24     Governmental/ Regulatory Consents

No registration, authorization, approval, qualification or consent with or
required by any court or governmental/ regulatory authority or agency is
necessary in connection with the execution and delivery of this Agreement or the
offering, issuance or sale of the Shares under this Agreement.

     4.25     Securities and Exchange Commission Filings

The Company has timely filed with the Securities and Exchange Commission (the
"Commission") all documents required to be filed by the Company under the
Securities Exchange Act of 1934, as amended (the "Exchange Act.")

     4.26     Additional Information

The Company represents and warrants that the information contained in the
following documents (the "Company Documents"), which will be provided to
Purchaser before the Closing, is or will be true and correct in all material
respects as of their respective final dates:

     (a)      

the Company's Annual Report on Form 10-K for the fiscal year ended December 31,
2001;



     (b)      

the Company's Quarterly Report on Form 10-Q for the fiscal quarter ended March
31, 2002;



     (c)      

the Company's Proxy Statement for its 2002 Annual Meeting of Shareholders; and



     (d)      

all other documents, if any, filed by the Company with the Commission since
December 31, 2001 pursuant to the reporting requirements of the Securities
Exchange Act.



     4.27     Contracts

The contracts described in the Company Documents or incorporated by reference
therein are in full force and effect on the date hereof, except for contracts
the termination or expiration of which would not, singly or in the aggregate,
have a material adverse effect on the business, properties or assets of the
Company. Neither the Company nor, to the best knowledge of the Company, any
other party is in material breach of or default under any such contracts.

     4.28     No Integrated Offering

Neither the Company, nor any of its affiliates, nor any person acting on its or
their behalf, has directly or indirectly made any offers or sales in any
security or solicited any offers to buy any security under circumstances that
would require registration under the Securities Act of the issuance of the
Shares to the Purchasers. The issuance of the Shares to the Purchasers will not
be integrated with any other issuance of the Company's securities (past, current
or future) for purposes of the Securities Act or any applicable rules of Nasdaq
(or of any national securities exchange on which the Company's Common Stock is
then traded). The Company will not make any offers or sales of any security
(other than the Shares) that would cause the offering of the Shares to be
integrated with any other offering of securities by the Company for purposes of
any registration requirement under the Securities Act or any applicable rules of
Nasdaq (or of any national securities exchange on which the Company's Common
Stock is then traded).

     4.29     Listing of Shares

The Company agrees to promptly secure the listing of the Conversion Stock and
Warrant Stock upon each national securities exchange or automated quotation
system upon which shares of Common Stock are then listed and, so long as any
Purchaser owns any of the Shares, Warrants, Conversion Stock or Warrant Stock,
shall maintain such listing. The Company has taken no action designed to delist,
or which is likely to have the effect of delisting, the Common Stock from any of
the national securities exchange or automated quotation system upon which the
shares of Common Stock are then listed.

     4.30     No Manipulation of Stock

The Company has not taken and will not take any action in violation of
applicable law that is designed to or that might reasonably be expected to cause
or result in unlawful manipulation of the price of the Common Stock to
facilitate the sale or resale of the Shares.

5.      Representations, Warranties and Covenants of the Purchasers

     5.1     Securities Law Representations and Warranties

Each Purchaser represents, warrants and covenants to the Company as follows:

     (a)      

The Purchaser is knowledgeable, sophisticated and experienced in making, and is
qualified to make, decisions with respect to investments in shares representing
an investment decision like that involved in the purchase of the Shares,
including investments in securities issued by the Company, and has requested,
received, reviewed and considered all information it deems relevant in making an
informed decision to purchase the Shares.



     (b)      

The Purchaser is acquiring the number of Shares set forth in Section 2 above,
and will acquire the Conversion Stock, the Warrants and the Warrant Stock (as
applicable), in the ordinary course of its business and for its own account for
investment (as defined for purposes of the Hart-Scott-Rodino Antitrust
Improvement Act of 1976 and the regulations thereunder) only, and has no present
intention of distributing any of the Shares, the Warrants the Conversion Stock
or the Warrant Stock nor any arrangement or understanding with any other persons
regarding the distribution of such securities within the meaning of Section
2(11) of the Securities Act, other than as contemplated in Section 7 of this
Agreement.



     (c)      

The Purchaser will not, directly or indirectly, offer, sell, pledge, transfer or
otherwise dispose of (or solicit any offers to buy, purchase or otherwise
acquire or take a pledge of) any of the Shares, the Warrants, the Conversion
Stock or the Warrant Stock except in compliance with the Securities Act and the
rules and regulations promulgated thereunder (the "Rules and Regulations").



     (d)      

The Purchaser has completed or caused to be completed the Stock Certificate
Questionnaire and the Registration Statement Questionnaire, attached to this
Agreement as Appendices I and II, for use in preparation of the Registration
Statement (as defined in Section 7.3 below), and the answers to the
Questionnaires are true and correct as of the date of this Agreement and will be
true and correct as of the effective date of the Registration Statement;
provided that the Purchasers shall be entitled to update such information by
providing notice thereof to the Company before the effective date of such
Registration Statement.



     (e)      

The Purchaser has, in connection with its decision to purchase the number of
Shares set forth in Section 2 above, relied solely upon the Company Documents
and the representations and warranties of the Company contained in this
Agreement.



     (f)      

The Purchaser is an "accredited investor" within the meaning of Rule 501 of
Regulation D promulgated under the Securities Act.



     (g)      

The Shares, Conversion Shares, Warrants and Warrant Shares were not offered to
the Purchaser through any form of general solicitation or general advertisement.



      (h)      

The address of the Purchaser's office at which the decision to invest in the
Shares was made is set forth on the signature page to this Agreement.



     5.2     Resales of Shares

     (a)      

The Purchaser hereby covenants with the Company not to make any sale of the
Shares, the Warrants, the Conversion Stock or the Warrant Stock without
satisfying the requirements of the Securities Act and the Rules and Regulations,
including, in the event of any resale under the Registration Statement, the
prospectus delivery requirements under the Securities Act, and the Purchaser
acknowledges and agrees that such securities are not transferable on the books
of the Company pursuant to a resale under the Registration Statement unless the
certificate submitted to the transfer agent evidencing such securities is
accompanied by a separate officer's certificate



          (i)      

in the form of Appendix III to this Agreement;



          (ii)      

executed by an officer of, or other authorized person designated by, the
Purchaser; and



          (iii)      

to the effect that (A) the Shares, the Warrants, the Conversion Stock or Warrant
Stock (as applicable) have been sold in accordance with the Registration
Statement and (B) the requirement of delivering a current prospectus has been
satisfied.



     (b)      

The Purchaser acknowledges that there may occasionally be times when the Company
determines, in good faith following consultation with its Board of Directors or
a committee thereof, the use of the prospectus forming a part of the
Registration Statement (the "Prospectus," as further defined in Section 7.3.1
below) should be suspended until such time as an amendment or supplement to the
Registration Statement or the Prospectus has been filed by the Company and any
such amendment to the Registration Statement is declared effective by the
Commission, or until such time as the Company has filed an appropriate report
with the Commission pursuant to the Exchange Act. The Purchaser hereby covenants
that it will not sell any Shares, Warrants, Conversion Stock or Warrant Stock
pursuant to the Prospectus during the period commencing at the time at which the
Company gives the Purchaser written notice of the suspension of the use of the
Prospectus and ending at the time the Company gives the Purchaser written notice
that the Purchaser may thereafter effect sales pursuant to the Prospectus. The
Company may, upon written notice to the Purchasers, suspend the use of the
Prospectus for up to thirty (30) days in any 365-day period (less the number of
days in such 365-day period that the Purchasers must suspend their use of the
Prospectus pursuant to the first sentence of this paragraph) based on the
reasonable determination of the Company's Board of Directors that there is a
significant business purpose for such determination, such as pending corporate
developments, public filings with the SEC or similar events. The Company shall
in no event be required to disclose the business purpose for which it has
suspended the use of the Prospectus if the Company determines in its good faith
judgment that the business purpose should remain confidential. In addition, the
Company shall notify each Purchaser (i) of any request by the SEC for an
amendment or any supplement to such Registration Statement or any related
prospectus, or any other information request by any other governmental agency
directly relating to the offering, and (ii) of the issuance by the SEC of any
stop order suspending the effectiveness of such Registration Statement or of any
order preventing or suspending the use of any related prospectus or the
initiation or threat of any proceeding for that purpose.



     (c)      

The Purchaser further covenants to notify the Company promptly of the sale of
any of its Shares, Warrants, Conversion Stock or Warrant Stock, other than sales
pursuant to a Registration Statement contemplated in Section 7 of this Agreement
or sales upon termination of the transfer restrictions pursuant to Section 7.4
of this Agreement.



      (d)      

The Purchaser further covenants that, if requested by the Company or any
managing underwriter for the Company, such Purchaser shall not sell or otherwise
transfer or dispose of any Shares, Warrants, Conversion Stock or Warrant Stock
(other than pursuant to such registration) during the 60-day period following
the effective date of any registration statement relating to an underwritten
public offering of Common Stock, other than a registration on Form S-4 or Form
S-8 or similar forms which may be promulgated in the future.



     5.3     Due Execution, Delivery and Performance

Each Purchaser represents and warrants to the Company as follows:

     (a)      

This Agreement has been duly executed and delivered by the Purchaser and
constitutes a valid and binding obligation of the Purchaser, enforceable against
the Purchaser in accordance with its terms.



     (b)      

The execution, delivery and performance of this Agreement and the consummation
of the transactions contemplated in this Agreement and the fulfillment of the
terms of this Agreement have been duly authorized by all necessary corporate,
agency or other action and will not conflict with or constitute a breach of, or
default under, or result in the creation or imposition of any lien, charge or
encumbrance upon any property or assets of the Purchaser pursuant to, any
contract, indenture, mortgage, loan agreement, deed, trust, note, lease,
sublease, voting agreement, voting trust or other instrument or agreement to
which the Purchaser is a party or by which it or any of them may be bound, or to
which any of the property or assets of the Purchaser is subject, nor will such
action result in any violation of the provisions of the charter or bylaws of the
Purchaser or any applicable statute, law, rule, regulation, ordinance, decision,
directive or order.



     5.4     Prohibition on Shorting

Each Purchaser ("Warranting Purchaser") represents, warrants and covenants to
each other Purchaser and the Company that none of such Warranting Purchaser or
its affiliates (a) has ever held or will hold any (i) short positions in the
Company's securities or (ii) put or other option to dispose of the Company's
securities, or (b) has ever entered into or will enter into any transaction that
has the effect of or is equivalent to selling short the Company's securities.
The parties to this Agreement intend that each Purchaser and the Company be
direct beneficiaries of the rights and benefits arising from the
representations, warranties and covenants made by each other Purchaser under
this Section 5.4, and expressly acknowledge and agree that any such beneficiary
may exercise and enforce such rights and benefits.

6.      Survival of Representations, Warranties and Agreements

.



Notwithstanding any investigation made by any party to this Agreement, all
covenants, agreements, representations and warranties made by the Company and
the Purchasers in this Agreement and in the certificates for the Shares
delivered pursuant to this Agreement shall survive the execution of this
Agreement, the delivery to the Purchasers of the Shares being purchased and the
payment therefor.

7.      Form D Filing; Registration; Compliance with the Securities Act;
Covenants

     7.1     Form D Filing; Registration of Shares

          7.1.1     Registration Statement; Expenses

The Company shall:

     (a)      

file in a timely manner a Form D relating to the sale of the Shares under this
Agreement, pursuant to Securities and Exchange Commission Regulation D.



     (b)      

as soon as practicable after the Closing Date, but in no event later than the
15th day following the Closing Date, prepare and file with the Commission a
Registration Statement on Form S-3 relating to the sale of the Shares, the
Warrants, the Conversion Stock and the Warrant Stock (collectively, the
"Securities") by the Purchasers from time to time on the Nasdaq National Market
(or the facilities of any national securities exchange on which the Company's
Common Stock is then traded) or in privately negotiated transactions (the
"Registration Statement");



     (c)      

provide to Purchasers any information required to permit the sale of the
Securities under Rule 144A of the Securities Act;



     (d)      

subject to receipt of necessary information from the Purchasers, use its best
efforts to cause the Commission to notify the Company of the Commission's
willingness to declare the Registration Statement effective on or before 90 days
after the Closing Date;



     (e)      

notify Purchasers promptly upon the Registration Statement, and any
post-effective amendment thereto, being declared effective by the Commission;



     (f)      

prepare and file with the Commission such amendments and supplements to the
Registration Statement and the Prospectus (as defined in Section 7.3.1 below)
and take such other action, if any, as may be necessary to keep the Registration
Statement effective until the earlier of (i) the date on which the Securities
may be resold by the Purchasers without registration and without regard to any
volume limitations by reason of Rule 144(k) under the Securities Act or any
other rule of similar effect or (ii) all of the Securities have been sold
pursuant to the Registration Statement or Rule 144 under the Securities Act or
any other rule of similar effect;



     (g)      

promptly furnish to the Purchasers such reasonable number of copies of the
Prospectus, including any supplements to or amendments of the Prospectus, in
order to facilitate the public sale or other disposition of all or any of the
Securities by the Purchasers;



     (h)      

during the period when copies of the Prospectus are required to be delivered
under the Securities Act or the Exchange Act, will file all documents required
to be filed with the Commission pursuant to Section 13, 14 or 15 of the Exchange
Act within the time periods required by the Exchange Act and the rules and
regulations promulgated thereunder;



     (i)      

file documents required of the Company for customary Blue Sky clearance in all
states requiring Blue Sky clearance; provided, however, that the Company shall
not be required to qualify to do business or consent to service of process in
any jurisdiction in which it is not now so qualified or has not so consented;



     (j)      

advise each Purchaser, promptly after it shall receive notice or obtain
knowledge of the issuance of any stop order by the Commission delaying or
suspending the effectiveness of the Registration Statement or of the initiation
of any proceeding for that purpose; and it will promptly use its best efforts to
prevent the issuance of any stop order or to obtain its withdrawal at the
earliest practicable moment if such stop order should be issued; and



     (k)      

bear all expenses in connection with the procedures in paragraphs (a) through
(j) of this Section 7.1.1 and the registration of the Securities pursuant to the
Registration Statement.



          7.1.2     Delay in Effectiveness of Registration Statement

In the event that the Registration Statement is not declared effective on or
before the 90th day following the Closing Date (the "Penalty Date"), the Company
shall pay to each Purchaser in cash liquidated damages in an amount equal to
0.25% of the total purchase price of the Shares purchased by such Purchaser
pursuant to this Agreement for each week after the Penalty Date that the
Registration Statement is not declared effective.

     7.2     Transfer of Shares After Registration

Each Purchaser agrees that it will not effect any disposition of the Securities
that would constitute a sale within the meaning of the Securities Act, except as
contemplated in the Registration Statement referred to in Section 7.1 or as
otherwise permitted by law, and that it will promptly notify the Company of any
changes in the information set forth in the Registration Statement regarding the
Purchaser or its plan of distribution.

     7.3     Indemnification

For the purpose of this Section 7.3, the term "Registration Statement" shall
include any preliminary or final prospectus, exhibit, supplement or amendment
included in or relating to the Registration Statement referred to in Section
7.1.

          7.3.1     Indemnification by the Company

The Company agrees to indemnify and hold harmless each of the Purchasers and
each person, if any, who controls any Purchaser within the meaning of the
Securities Act, against any losses, claims, damages, liabilities or expenses,
joint or several, to which such Purchasers or such controlling person may become
subject, under the Securities Act, the Exchange Act, or any other federal or
state statutory law or regulation, or at common law or otherwise (including in
settlement of any litigation, if such settlement is effected with the written
consent of the Company, which consent shall not be unreasonably withheld),
insofar as such losses, claims, damages, liabilities or expenses (or actions in
respect thereof as contemplated below) arise out of or are based upon any untrue
statement or alleged untrue statement of any material fact contained in the
Registration Statement, including the Prospectus, financial statements and
schedules, and all other documents filed as a part thereof, as amended at the
time of effectiveness of the Registration Statement, including any information
deemed to be a part thereof as of the time of effectiveness pursuant to
paragraph (b) of Rule 430A, or pursuant to Rule 434, of the Rules and
Regulations, or the Prospectus, in the form first filed with the Commission
pursuant to Rule 424(b) of the Regulations, or filed as part of the Registration
Statement at the time of effectiveness if no Rule 424(b) filing is required (the
"Prospectus"), or any amendment or supplement thereto, or arise out of or are
based upon the omission or alleged omission to state in any of them a material
fact required to be stated therein or necessary to make the statements in any of
them, in light of the circumstances under which they were made, not misleading,
or arise out of or are based in whole or in part on any inaccuracy in the
representations and warranties of the Company contained in this Agreement, or
any failure of the Company to perform its obligations under this Agreement or
under applicable law, and will reimburse each Purchaser and each such
controlling person for any legal and other expenses as such expenses are
reasonably incurred by such Purchaser or such controlling person in connection
with investigating, defending, settling, compromising or paying any such loss,
claim, damage, liability, expense or action; provided, however, that the Company
will not be liable in any such case to the extent that any such loss, claim,
damage, liability or expense arises out of or is based upon (i) an untrue
statement or alleged untrue statement or omission or alleged omission made in
the Registration Statement, the Prospectus or any amendment or supplement of the
Registration Statement or Prospectus in reliance upon and in conformity with
written information furnished to the Company by or on behalf of the Purchaser
expressly for use in the Registration Statement or the Prospectus, or (ii) the
failure of such Purchaser to comply with the covenants and agreements contained
in Sections 5.2 or 7.2 of this Agreement respecting resale of the Securities, or
(iii) the inaccuracy of any representations made by such Purchaser in this
Agreement or (iv) any untrue statement or omission of a material fact required
to make such statement not misleading in any Prospectus that is corrected in any
subsequent Prospectus that was delivered to the Purchaser before the pertinent
sale or sales by the Purchaser.

          7.3.2     Indemnification by the Purchaser

Each Purchaser will severally and not jointly indemnify and hold harmless the
Company, each of its directors, each of its officers who signed the Registration
Statement and each person, if any, who controls the Company within the meaning
of the Securities Act, against any losses, claims, damages, liabilities or
expenses to which the Company, each of its directors, each of its officers who
signed the Registration Statement or controlling person may become subject,
under the Securities Act, the Exchange Act, or any other federal or state
statutory law or regulation, or at common law or otherwise (including in
settlement of any litigation, if such settlement is effected with the written
consent of such Purchaser, which consent shall not be unreasonably withheld)
insofar as such losses, claims, damages, liabilities or expenses (or actions in
respect thereof as contemplated below) arise out of or are based upon (i) any
failure on the part of such Purchaser to comply with the covenants and
agreements contained in Sections 5.2 or 7.2 of this Agreement respecting the
sale of the Securities or (ii) the inaccuracy of any representation made by such
Purchaser in this Agreement or (iii) any untrue or alleged untrue statement of
any material fact contained in the Registration Statement, the Prospectus, or
any amendment or supplement to the Registration Statement or Prospectus, or
arise out of or are based upon the omission or alleged omission to state therein
a material fact required to be stated therein or necessary to make the
statements therein not misleading, in each case to the extent, but only to the
extent, that such untrue statement or alleged untrue statement or omission or
alleged omission was made in the Registration Statement, the Prospectus, or any
amendment or supplement thereto, in reliance upon and in conformity with written
information furnished to the Company by or on behalf of such Purchaser expressly
for use therein; provided, however, that the Purchaser shall not be liable for
any such untrue or alleged untrue statement or omission or alleged omission of
which the Purchaser has delivered to the Company in writing a correction before
the occurrence of the transaction from which such loss was incurred, and the
Purchaser will reimburse the Company, each of its directors, each of its
officers who signed the Registration Statement or controlling person for any
legal and other expense reasonably incurred by the Company, each of its
directors, each of its officers who signed the Registration Statement or
controlling person in connection with investigating, defending, settling,
compromising or paying any such loss, claim, damage, liability, expense or
action.

          7.3.3     Indemnification Procedure

     (a)      

Promptly after receipt by an indemnified party under this Section 7.3 of notice
of the threat or commencement of any action, such indemnified party will, if a
claim in respect thereof is to be made against an indemnifying party under this
Section 7.3, promptly notify the indemnifying party in writing of the claim; but
the omission so to notify the indemnifying party will not relieve it from any
liability which it may have to any indemnified party for contribution or
otherwise under the indemnity agreement contained in this Section 7.3 or to the
extent it is not prejudiced as a result of such failure.



     (b)      

In case any such action is brought against any indemnified party and such
indemnified party seeks or intends to seek indemnity from an indemnifying party,
the indemnifying party will be entitled to participate in, and, to the extent
that it may wish, jointly with all other indemnifying parties similarly
notified, to assume the defense thereof with counsel reasonably satisfactory to
such indemnified party; provided, however, if the defendants in any such action
include both the indemnified party and the indemnifying party and the
indemnified party shall have reasonably concluded that there may be a conflict
between the positions of the indemnifying party and the indemnified party in
conducting the defense of any such action or that there may be legal defenses
available to it or other indemnified parties that are different from or
additional to those available to the indemnifying party, the indemnified party
or parties shall have the right to select separate counsel to assume such legal
defenses and to otherwise participate in the defense of such action on behalf of
such indemnified party or parties. Upon receipt of notice from the indemnifying
party to such indemnified party of its election so to assume the defense of such
action and approval by the indemnified party of counsel, the indemnifying party
will not be liable to such indemnified party under this Section 7.3 for any
legal or other expenses subsequently incurred by such indemnified party in
connection with the defense thereof unless:



          (i)      

the indemnified party shall have employed such counsel in connection with the
assumption of legal defenses in accordance with the proviso to the preceding
sentence (it being understood, however, that the indemnifying party shall not be
liable for the expenses of more than one separate counsel, approved by such
indemnifying party representing all of the indemnified parties who are parties
to such action) or



          (ii)      

the indemnifying party shall not have employed counsel reasonably satisfactory
to the indemnified party to represent the indemnified party within a reasonable
time after notice of commencement of action, in each of which cases the
reasonable fees and expenses of counsel shall be at the expense of the
indemnifying party. Notwithstanding the provisions of this Section 7.3, the
Purchaser shall not be liable for any indemnification obligation under this
Agreement in excess of the amount of net proceeds actually received by the
Purchaser from the sale of Securities pursuant to such registration statement.



          7.3.4     Contribution

If the indemnification provided for in this Section 7.3 is required by its terms
but is for any reason held to be unavailable to or otherwise insufficient to
hold harmless an indemnified party under this Section 7.3 in respect to any
losses, claims, damages, liabilities or expenses referred to in this Agreement,
then each applicable indemnifying party shall contribute to the amount paid or
payable by such indemnified party as a result of any losses, claims, damages,
liabilities or expenses referred to in this Agreement

     (a)      

in such proportion as is appropriate to reflect the relative benefits received
by the Company and the Purchaser from the placement of the Shares or



     (b)      

if the allocation provided by clause (a) above is not permitted by applicable
law, in such proportion as is appropriate to reflect not only the relative
benefits referred to in clause (a) above but the relative fault of the Company
and the Purchaser in connection with the statements or omissions or inaccuracies
in the representations and warranties in this Agreement that resulted in such
losses, claims, damages, liabilities or expenses, as well as any other relevant
equitable considerations.



The respective relative benefits received by the Company on the one hand and
each Purchaser on the other shall be deemed to be in the same proportion as the
amount paid by such Purchaser to the Company pursuant to this Agreement for the
Shares purchased by such Purchaser that were sold pursuant to the Registration
Statement bears to the difference (the "Difference") between the amount such
Purchaser paid for the Shares that were sold pursuant to the Registration
Statement and the amount received by such Purchaser from such sale. The relative
fault of the Company and each Purchaser shall be determined by reference to,
among other things, whether the untrue or alleged statement of a material fact
or the omission or alleged omission to state a material fact or the inaccurate
or the alleged inaccurate representation or warranty relates to information
supplied by the Company or by such Purchaser and the parties' relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission. The amount paid or payable by a party as a result of the
losses, claims, damages, liabilities and expenses referred to above shall be
deemed to include, subject to the limitations set forth in Section 7.3.3, any
legal or other fees or expenses reasonably incurred by such party in connection
with investigating or defending any action or claim. The provisions set forth in
Section 7.3.3 with respect to the notice of the threat or commencement of any
threat or action shall apply if a claim for contribution is to be made under
this Section 7.3.4; provided, however, that no additional notice shall be
required with respect to any threat or action for which notice has been given
under Section 7.3 for purposes of indemnification. The Company and each
Purchaser agree that it would not be just and equitable if contribution pursuant
to this Section 7.3 were determined solely by pro rata allocation (even if the
Purchaser were treated as one entity for such purpose) or by any other method of
allocation which does not take account of the equitable considerations referred
to in this paragraph. Notwithstanding the provisions of this Section 7.3, no
Purchaser shall be required to contribute any amount in excess of the amount by
which the Difference exceeds the amount of any damages that such Purchaser has
otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. The Purchasers' obligations to contribute pursuant
to this Section 7.3 are several and not joint.

     7.4     Termination of Conditions and Obligations

The restrictions imposed by Section 5 (other than Section 5.2(a), (b) and (d))
or this Section 7 upon the transferability of the Shares shall cease and
terminate as to any particular Securities upon the passage of two years from the
date of original issuance thereof or at such time as an opinion of counsel
satisfactory in form and substance to the Company shall have been rendered to
the effect that such conditions are not necessary in order to comply with the
Securities Act.

     7.5     Information Available

From the date of this Agreement through the date the Registration Statement
covering the resale of Securities owned by any Purchaser is no longer effective,
the Company will furnish to such Purchaser:

     (a)      

as soon as practicable after available (but in the case of the Company's Annual
Report to Shareholders, within 90 days after the end of each fiscal year of the
Company), one copy of:



          (i)      

its Annual Report to Shareholders (which Annual Report shall contain financial
statements audited in accordance with generally accepted accounting principles
by a national firm of certified public accountants);



          (ii)      

if not included in substance in the Annual Report to Shareholders, its Annual
Report on Form 10-K;



          (iii)      

if not included in substance in its Quarterly Reports to Shareholders, its
quarterly reports on Form 10-Q; and



          (iv)      

a full copy of the particular Registration Statement covering the Shares (the
foregoing, in each case, excluding exhibits);



     (b)      

upon the request of the Purchaser, a reasonable number of copies of the
Prospectus to supply to any other party requiring the Prospectus.



     7.6     Rule 144 Information

Until the earlier of (i) the date on which the Securities may be resold by the
Purchasers without registration and without regard to any volume limitations by
reason of Rule 144(k) under the Securities Act or any other rule of similar
effect or (ii) all of the Securities have been sold pursuant to the Registration
Statement or Rule 144 under the Securities Act or any other rule of similar
effect, the Company shall file all reports required to be filed by it under the
Securities Act, the Rules and Regulations and the Exchange Act and shall take
such further action to the extent required to enable the Purchasers to sell the
Shares pursuant to Rule 144 under the Securities Act (as such rule may be
amended from time to time).

     7.7     Stock Option Matters and Prohibition on Toxics

The Company shall, within thirty (30) days of the Closing Date, adopt such
amendments to, with respect to (i), (ii) and (v) below, the Company's stock
option plans and By-laws, and, with respect to (iii) and (iv) below, the
Company's By-laws (together, the "Stock Option Plan and By-law Amendments") to
provide that, unless approved by a majority vote of the then-outstanding voting
stock of the Company, the Company shall not:

          (i)      

grant any stock option, including stock appreciation right, with an exercise
price that is less than 100% of the fair market value of the underlying stock on
the date of grant;



          (ii)      

reduce the exercise price of any stock option, including stock appreciation
right, outstanding or to be granted in the future; cancel and re-grant options
at a lower exercise price (including entering into any "6 month and 1 day"
cancellation and re-grant scheme), whether or not the cancelled options are put
back into the available pool for grant; replace underwater options with
restricted stock in an exchange, buy-back or other scheme; or replace any
options with new options having a lower exercise price or accelerated vesting
schedule in an exchange, buy-back or other scheme;



          (iii)      

sell or issue any security of the Company convertible, exercisable or
exchangeable into shares of common stock of the Company, having a conversion,
exercise or exchange price per share which is subject to downward adjustment
(except for appropriate adjustments made to give effect to any stock splits,
stock dividends or similar transactions); or



          (iv)      

enter into (a) any equity line or similar agreement or arrangement; or (b) any
agreement to sell common stock of the Company (or any security convertible,
exercisable or exchangeable into shares of common stock ("Common Stock
Equivalent")) at a per share price (or, with respect to a Common Stock
Equivalent, at a conversion, exercise or exchange price, as the case may be
("Equivalent Price")) that is to be fixed or is subject to adjustment after the
execution date of the agreement, whether or not based on any predetermined
price-setting formula or calculation method. Notwithstanding the foregoing
provisions of this Section 7.7, however, a price protection clause shall be
permitted in an agreement for sale of common stock or Common Stock Equivalent,
if such clause provides for an adjustment to the price per share of common stock
or, with respect to a Common Stock Equivalent, to the Equivalent Price (provided
that such price or Equivalent Price is fixed on or before the execution date of
the agreement) (the "Fixed Price") in the event that the Company, during the
period beginning on the date of the agreement and ending no later than 90 days
after the closing date of the transaction, sells shares of common stock or
Common Stock Equivalent to another investor at a price or Equivalent Price, as
the case may be, below the Fixed Price.



          (v)      

amend or repeal any of the provisions relating to (i) to (iv) above.



Upon the adoption of the Stock Option Plan and By-law Amendments, the Company
shall promptly furnish a copy of such amendments to the Purchasers. The Company
agrees that, prior to the adoption of the Stock Option Plan and By-law
Amendments by all necessary corporate action of the Company as described above,
the Company shall not conduct any of the actions specified in (i), (ii), (iii)
or (iv) above of this Section 7.7; provided, however, that nothing in this
Section 7.7 shall preclude the operation of the provisions of this Agreement,
including Section 2.2 hereof.

     7.8     Stockholder Approval

The Company shall, as soon as practicable after the date of this Agreement, call
a special meeting of its stockholders for the purpose of approving the
transactions contemplated by this Agreement (the "Special Meeting"). The Company
shall file proxy materials with the Securities and Exchange Commission, shall
(subject to applicable fiduciary duties) recommend that stockholders vote to
approve the transactions contemplated hereby at the Special Meeting and shall
solicit proxies with respect to such approval. The Company shall exercise its
best efforts to obtain such stockholder approval within 90 days of the date of
this Agreement.

8.      Legal Fees and Other Transaction Expenses

At the Closing, the Company agrees to pay a flat fee of $7,500 to the State of
Wisconsin Investment Board for their legal and other transaction expenses
(whether internal or external) arising in connection with the transactions
contemplated by this Agreement.

9.      Brokers

Each party to this Agreement agrees to indemnify and hold harmless each other
party from and against any liability for fees, commissions or similar payments
due to any broker, finder or other person or entity acting on its behalf in
connection with the transactions contemplated hereby.

10.      Notices

All notices, requests, consents and other communications under this Agreement
shall be in writing, shall be mailed by first-class registered or certified
airmail, confirmed facsimile or nationally recognized overnight express courier
postage prepaid, and shall be delivered as addressed as follows:

     (a)      

if to the Company, to:



               

Exabyte Corporation



               

1685 38th Street



               

Boulder, Colorado 80301



               

Attention: Stephen F. Smith



               

Facsimile: (303) 417-7164



or to such other person at such other place as the Company shall designate to
the Purchaser in writing; and

     (b)      

if to a Purchaser, at its address as set forth on the signature page to this
Agreement, or at such other address or addresses as may have been furnished to
the Company in writing.



Such notice shall be deemed effectively given upon confirmation of receipt by
facsimile, one business day after deposit with such overnight courier or three
days after deposit of such registered or certified airmail with the U.S. Postal
Service, as applicable.

11.      Modification; Amendment

This Agreement may not be modified or amended except pursuant to an instrument
in writing signed by the Company and each of the Purchasers; provided, however,
that 75% in interest of the Purchasers may approve any modification or amendment
relating to the Company's post-closing obligations hereunder.

12.      Termination

This Agreement may be terminated as to any Purchaser, at the option of such
Purchaser, as to all of its obligations hereunder if the Initial Closing has not
occurred on or before 30 days after the date of this Agreement or as to its
obligations to purchase Shares at the Subsequent Closing if the Subsequent
Closing has not occurred on or before 120 days after the date of this Agreement.

13.     Headings

The headings of the various sections of this Agreement have been inserted for
convenience of reference only and shall not be deemed to be part of this
Agreement.

14.       Severability

If any provision contained in this Agreement should be held to be invalid,
illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained in this Agreement shall not
in any way be affected or impaired thereby.

15.     Governing Law; Jurisdiction

This Agreement shall be governed by and construed in accordance with the laws of
the state of Delaware and the federal law of the United States of America. The
parties hereto hereby submit to the jurisdiction of the courts of the State of
Wisconsin, or of the United States of America sitting in the State of Wisconsin,
over any action, suit, or proceeding arising out of or relating to this
Agreement. Nothing herein shall affect the right of the Purchaser to serve
process in any manner permitted by law or limit the right of the Purchaser to
bring proceedings against the Company in the competent courts of any other
jurisdiction or jurisdictions.

16.      No Conflicts of Interest

.



The Company represents, warrants, and covenants that, to the best of its
knowledge, no trustee or employee of the State of Wisconsin Investment Board
identified on the attached list, either directly or indirectly (a) currently
holds, except as may be specifically set forth below, a personal interest in the
Company or any of its affiliates (together, the "Entity") or the Entity's
property or securities, or (b) will, in connection with the investment made
pursuant to this Agreement, receive (i) a personal interest in the Entity or the
Entity's property or securities or (ii) anything of substantial economic value
for his or her private benefit from the Entity or anyone acting on its behalf.
As to ownership of an interest in the Entity's publicly traded securities,
"knowledge" hereunder is based on an examination of record holders of the
Entity's securities and actual knowledge of the undersigned.

17.      Counterparts

This Agreement may be executed in two or more counterparts, each of which shall
constitute an original, but all of which, when taken together, shall constitute
but one instrument, and shall become effective when one or more counterparts
have been signed by each party to this Agreement and delivered to the other
parties.

In Witness Whereof

, the parties to this Agreement have caused this Agreement to be executed by
their duly authorized representatives as of the day and year first above
written.



Exabyte Corporation

By /s/ Juan A. Rodriguez
Name: Juan A. Rodriguez
Its: President & CEO

 

State of Wisconsin Investment Board

By: /s/ John Nelson
Name: John Nelson
Title: Investment Director

Address:

121 East Wilson Street
Madison, WI 53702
Facsimile: (608) 266-2436

 

Meritage Private Equity Fund, L.P.
Meritage Private Equity Parallel Fund, L.P.
Meritage Entrepreneurs Fund, L.P.

By Meritage Investment Partners, LLC
     General Partner
By: /s/ John R. Garrett
Name: John R. Garrett
Title: Principal

Address:
1600 Wynkoop Street, Suite 300
Denver, Colorado 80202
Facsimile: (303) 352-2050

 

Crestview Capital Fund, LP
Crestview Capital Fund II, LP
Crestview Capital Offshore Fund, Inc.

By  Kingsport Capital Partners, LLC
General Partner
By: /s/ Stewart R. Flink
Name: Stewart R. Flink
Title: Managing Member

Address:
95 Revere Drive
Northbrook, Illinois
Facsimile: (847) 559 5807

 

Valley Ventures II, L.P.

By VV II Management, L.L.C.
General Partner
By: /s/ John M. Holliman
Name: John M. Holliman
Title: Managing Member

Address:
6720 N. Scottsdale Road, Suite 280
Scottsdale, Arizona 85253
Facsimile: (480) 661 6262

 

Millennial Holdings LLC
The Millennial Fund
Tankersley Family Limited Partnership

By G. Jackson Tankersley, Jr.
By: /s/ G. Jackson Tankersley, Jr.
Name: G. Jackson Tankersley, Jr.
Title: Member

Address:
1600 Wynkoop Suite 300
Denver, CO 80202
Facsimile: (303) 352 2050

 

Hexagon Investments LLC
Grandhaven LLC
Legacy Enterprises LLC
Labyrinth Enterprises LLC

By: Hexagon Investments, Inc.
Manager
By: /s/ Brian Fleischmann
Name: Brian Fleischmann
Title: V.P.

Address:
Larimer Square
1407 Larimer Street, Suite 300
Denver, CO 80202
Facsimile: (303) 571 1221

 

Allen Builder

By: /s/ Allen Builder
Name: Allen Builder
Title:

Address:
Builder Investment Group, Inc
5 Piedmont Center, Suite 700
Atlanta, GA 30305
Facsimile: (404) 237 3168

 

Mark Rossi

 



By: /s/ Mark Rossi
Name: Mark Rossi
Title:

Address:
717 Fifth Avenue, Suite 1100
New York, NY 10022
Facsimile: (212) 826 6798

 

The Sama Partnership

By Alicia Sama Rodriguez
General Partner
By: /s/ Alicia S. Rodriguez
Name: Alicia S. Rodriguez
Title: General Partner

Address:
2100 Gulf Boulevard, #1201
South Padre Island, TX 78597
Facsimile: (303) 417 7142

 

 

Schedule A
Purchasers

 

Purchased Shares

 

Name and Address

Initial Closing

Subsequent Closing

Total Investment

 

 

 

 

Meritage Private Equity Fund, L.P.

$1,315,200

$876,8001

$2,192,000

1600 Wynkoop Street, Suite 300

 

 

 

Denver, Colorado 80202

 

 

 

 

 

 

 

Meritage Private Equity Parallel Fund, L.P.

$160,800

$107,2001

$268,000

1600 Wynkoop Street, Suite 300

 

 

 

Denver, Colorado 80202

 

 

 

 

 

 

 

Meritage Entrepreneurs Fund, L.P.

$24,000

$16,0001

$40,000

1600 Wynkoop Street, Suite 300

 

 

 

Denver, Colorado 80202

 

 

 

 

 

 

 

State of Wisconsin Investment Board

$1,750,000

$0

$1,750,000

121 East Wilson Street

 

 

 

Madison, Wisconsin 53702

 

 

 

 

 

 

 

Valley Ventures II, L.P.

$74,000

$126,000

$200,000

6720 N. Scottsdale Road, Suite 280

 

 

 

Scottsdale, Arizona 85253

 

 

 

 

 

 

 

Millennial Holdings LLC

$0

$46,758

$46,758

The Millennial Fund

$0

$13,242

$13,242

Tankersley Family Limited Partnership

$0

$20,000

$20,000

1600 Wynkoop Street, Suite 300

 

 

 

Denver, Colorado 80202

 

 

 

 

 

 

 

Crestview Capital Fund, LP

$185,000

$315,000

$500,000

95 Revere Drive

 

 

 

Northbrook, Illinois 60062

 

 

 

 

 

 

 

Crestview Capital Fund II, LP

$185,000

$295,000

$480,000

95 Revere Drive

 

 

 

Northbrook, Illinois 60062

 

 

 

 

 

 

 

Crestview Capital Offshore Fund, Inc.

$0

$20,000

$20,000

95 Revere Drive

 

 

 

Northbrook, Illinois 60062

 

 

 

 

 

 

 

Hexagon Investments, LLC

$41,625

$70,875

$112,500

Larimer Square

 

 

 

1407 Larimer Street, Suite 300

 

 

 

Denver, CO 80202

 

 

 

 

 

 

 

Grandhaven, LLC

$83,250

$141,750

$225,000

Larimer Square

 

 

 

1407 Larimer Street, Suite 300

 

 

 

Denver, CO 80202

 

 

 

 

 

 

 

Legacy Enterprises, LLC

$24,975

$42,525

$67,500

Larimer Square

 

 

 

1407 Larimer Street, Suite 300

 

 

 

Denver, CO 80202

 

 

 

 

 

 

 

Labyrinth Enterprises, LLC

$16,650

$28,350

$45,000

Larimer Square

 

 

 

1407 Larimer Street, Suite 300

 

 

 

Denver, CO 80202

 

 

 

 

 

 

 

Allen Builder

$18,500

$31,500

$50,000

Builder Investment Group, Inc

 

 

 

5 Piedmont Center, Suite 700

 

 

 

Atlanta, GA 30305

 

 

 

 

 

 

 

Mark Rossi

$11,100

$18,900

$30,000

717 Fifth Avenue, Suite 1100

 

 

 

New York, NY 10022

 

 

 

 

 

 

 

The Sama Partnership

$0

$500,000

$500,000

2100 Gulf Boulevard #1201

 

 

 

South Padre Island, TX 78597

 

 

 

 

 

 

 

                   Totals:

$3,890,100

$2,669,900

$6,560,000

 

Note1 Payable in the form the conversion of an outstanding bridge loan. The
dollar amount of shares issued will be increased by the amount of accrued but
unpaid interest on the note.